DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15-20 are rejected under 35 U.S.C. 101 because this claim can be interpreted as not falling within at least one of the four categories of patent eligible subject matter.
a.	Regarding claims 15-19, a storage media can be interpreted as a machine-readable storage medium, which typically covers both forms of non-transitory tangible medium and transitory propagating signals per se under the broadest reasonable interpretation of the claims. The specification of the application does not preclude the machine-readable medium construed as transitory tangible medium and transitory propagating signals per se. Claims drawn to such machine-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory to the claims (emphasis added).
b.	Regarding claim 20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a neural network does not qualify any of the four cateorgies.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2017/0140247 A1).
a.	Regarding claim 1, Yoo discloses a method for rebuilding biometric feature comprises: 
inputting a partial texture image obtained to a neural network, obtaining a predictive value of an entire texture image that is output by the neural network wherein the partial texture image belongs to the entire texture image (Yoo discloses that “ a fingerprint image 380 including fingerprint information of a user is input to a single recognition model 320. The fingerprint image 380 may be a partial image corresponding to a portion of an entire fingerprint of the user. The object recognition apparatus may determine a plurality of areas 390 in the fingerprint image 380, and input information on the determined areas 390 to the single recognition model 320. The areas 390 may be determined by a block area unit. The single recognition model 320 may extract a plurality of features 370 associated with the fingerprint information based on the fingerprint information associated with the input areas 390” at Fig. 3C and ¶0062).

c.	Regarding claim 3, Yoo discloses wherein the neural network comprising a feature value layer, the method further comprises: after the training of the neural network is completed, inputting the obtained partial texture image to the neural network, and obtaining a feature value output by the feature value layer of the neural network (Yoo discloses that “the training apparatus trains the single recognition model 1070 based on the guide features 1055. The training apparatus stores the guide features 1055 extracted from the recognition models 1020, 1030, and 1040, and then trains the 
d.	Regarding claim 4, Yoo discloses further comprises: storing a feature value corresponding to a biometric texture to a biometric texture database (Yoo discloses “a training image database 1230 by executing computer-readable instructions stored in the memory 1220” at Fig. 12-1230 and ¶0098). 
e.	Regarding claim 5, Yoo discloses further comprises: comparing the feature value output by the neural network after obtaining the partial texture image and the feature value stored in the biometric texture database (Yoo discloses “a training image database 1230 by executing computer-readable instructions stored in the memory 1220” at Fig. 12-1230 and ¶0098). 
f.	Regarding claim 6, Yoo discloses further comprising: when a difference between the feature value output by the neural network and the feature value stored in the biometric texture database is within a preset error range, the feature value output by the neural network and the feature value stored in the biometric texture database is determined to be similar (Yoo discloses that “the training apparatus may calculate a loss between the guide features 1055 and the features 1080 predicted through the single recognition model 1070. For example, the training apparatus may determine a loss function based on the guide features 1055” at ¶¶0086-0093).

h.	Regarding claim 8, Yoo discloses further comprises: building the biometric texture database and storing the entire texture image to the biometric texture database (Yoo discloses “a training image database 1230 by executing computer-readable instructions stored in the memory 1220” at Fig. 12-1230 and ¶0098). 
i.	Regarding claim 9, Yoo discloses further comprising: comparing the entire texture image corresponding to the predictive value output by the neural network with the entire texture image stored in the biometric texture database (Yoo discloses that “the training apparatus may calculate a loss between the guide features 1055 and the features 1080 predicted through the single recognition model 1070. For example, the training apparatus may determine a loss function based on the guide features 1055” at ¶¶0086-0093).
j.	Regarding claim 10, Yoo discloses further comprises: storing the partial texture images input as the training samples to the biometric texture database, the partial texture images and the entire texture image belonging to a texture image corresponding to a same biometric (Yoo discloses “a training image database 1230 by 
k.	Regarding claim 11, Yoo discloses wherein the neural network comprises a convolution layer, a connection layer and a feature value layer (Yoo discloses that “the single recognition model 320 includes a single input layer 330 configured to receive the information on the input image 310 or the information on one area in the input image 310, a first interlayer 340 configured to transfer an output value calculated based on information transferred from the single input layer 330 to a plurality of second interlayers 350, the second interlayers 350 are configured to embody features to be output based on the output value of the first interlayer 340, and a plurality of output layers 360 are configured to output the features 370 determined based on an output value of the second interlayers 350. Here, a term "interlayer" may also be referred to as a hidden layer” at Fig. 3C-320 and ¶0060). 
l.	Regarding claim 12, Yoo discloses wherein a relationship of the connection weight of a neuron among the convolution layer, the connection layer and the feature value layer are formed by: 
building the neural network (Yoo discloses that “the single recognition model 320 includes a single input layer 330 configured to receive the information on the input image 310 or the information on one area in the input image 310, a first interlayer 340 configured to transfer an output value calculated based on information transferred from the single input layer 330 to a plurality of second interlayers 350, the second interlayers 350 are configured to embody features to be output based on the output value of the first interlayer 340, and a plurality of output layers 360 are configured to output the 
training the neural network by training samples until the training of the neural network is completed, wherein the training samples inputted to the neural network are some partial texture images belonging to an entire texture, and output of the neural network is the entire texture image (Yoo discloses that “ a fingerprint image 380 including fingerprint information of a user is input to a single recognition model 320. The fingerprint image 380 may be a partial image corresponding to a portion of an entire fingerprint of the user. The object recognition apparatus may determine a plurality of areas 390 in the fingerprint image 380, and input information on the determined areas 390 to the single recognition model 320. The areas 390 may be determined by a block area unit. The single recognition model 320 may extract a plurality of features 370 associated with the fingerprint information based on the fingerprint information associated with the input areas 390” at Fig. 3C and ¶0062).
m.	Regarding claim 13, Yoo discloses wherein the neural network comprises a convolution layer and a deconvolution layer, the convolution layer and deconvolution layer are connected in a predetermined order (Yoo discloses that “the single recognition model 320 includes a single input layer 330 configured to receive the information on the input image 310 or the information on one area in the input image 310, a first interlayer 340 configured to transfer an output value calculated based on information transferred from the single input layer 330 to a plurality of second interlayers 350, the second interlayers 350 are configured to embody features to be output based on the output value of the first interlayer 340, and a plurality of output layers 360 are configured to 
n.	Regarding claim 14, Yoo discloses wherein the texture image is a fingerprint image, a palm print image, a footprint image, a toe print image, a retinal image or an iris image (Yoo discloses that “ a fingerprint image 380 including fingerprint information of a user is input to a single recognition model 320. The fingerprint image 380 may be a partial image corresponding to a portion of an entire fingerprint of the user” at Fig. 3C and ¶0062).
o.	Regarding claims 15-19, claims 15-19 are analogous and correspond to claims 1-5, respectively. See rejection of claims 1-5 for further explanation.
p.	Regarding claim 20, claims 20 is analogous and correspond to claim 12. See rejection of claim 12 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664